department of the treasury i n t e r n al r e v e n u e s e r v i c e washington d c office_of_chief_counsel date uilc no number release date cc ita wta-n-109773-01 memorandum for mary engdahl tax specialist sb_se tec from subject lewis j fernandez deputy associate chief_counsel income_tax accounting by george baker federal emergency management agency payments-cerro grande fire - flood insurance and claim expenses this technical assistance memorandum is in response to your request dated date as supplemented by your requests dated date and date regarding the tax treatment of certain payments that the federal emergency management agency fema may make to individuals and businesses in new mexico that suffered losses due to the cerro grande fire these payments are authorized by the cerro grande fire assistance act the act pub_l_no 114_stat_511 technical assistance does not relate to a specific case and is not binding on directors or their offices or area directors appeals as those terms are described in revproc_2001_2 sec_1 2001_1_irb_79 pincite this document may not be cited as precedent issues must a homeowner include in income a reimbursement from fema for the cost of the homeowner’s flood insurance premium must a claimant under the act include in income fema’s payments for claim preparation expenses does sec_1033 apply to exclude gain resulting from insurance proceeds received for unscheduled personal_property that was destroyed in a presidentially_declared_disaster even though the property was not physically located in the taxpayer’s principal_residence at the time it was destroyed wta-n-109773-01 must a claimant include in income insurance proceeds or fema payments received under the act for inventory destroyed in the fire conclusions a homeowner need not include in income a payment received under the policies of the office of cerro grande claims to cover the homeowner’s expenses of paying a premium for flood insurance for the home a claimant should treat fema’s payments for claim preparation expenses as additional_amounts received from fema however the claim preparation expenses_incurred by the claimant are also treated as reductions in the total amount received in determining the amount_realized for purposes of determining any gain on damaged or destroyed property although sec_1033 refers to a taxpayer’s principal_residence or any of its contents the legislative_history indicates that congress meant to include all of a taxpayer’s personal_property associated with its principal_residence whether or not the property was actually located inside the principal_residence at the time of its destruction accordingly gain resulting from insurance proceeds received for unscheduled personal_property that was destroyed in a presidentially_declared_disaster may be excluded from income even though the property was not physically located in the taxpayer’s principal_residence at the time it was destroyed whether a claimant recognizes gain due to the receipt of insurance or fema payments for inventory destroyed in the fire depends both upon whether the amount received exceeds the basis of the inventory and whether the taxpayer elects to defer gain under sec_1033 facts the cerro grande fire resulted from a prescribed fire ignited on date by national park service fire personnel at the bandelier national monument new mexico the fire ultimately burned more than big_number acres in four counties and the pueblos of san ildefonso and santa clara and destroyed more than residential structures the severity of damage throughout northern new mexico resulted in a presidential disaster declaration fema-1329-dr fed reg date on date president clinton signed the act into law during calendar_year fema issued interim final regulations c f_r et seq and made wta-n-109773-01 partial payments on claims as authorized by act sec_104 and of the regulations the stated purposes of the act are to compensate victims of the fire for injuries and to provide expeditious consideration and settlement of claims for those injuries act sec_102 the act created within fema an office of cerro grande fire claims ocgc and requires that office to administer a program for fully compensating those who have suffered personal injury property losses business_losses and financial losses resulting from the fire act sec_104 explicitly states e ach injured person shall be entitled to receive from the united states- a compensation_for injury suffered by the injured person as a result of the cerro grande fire as well as additional damages itemized in the legislation the act limits payments to compensatory_damages measured by injuries suffered act sec_104 sec_104 authorizes fema to pay compensation_for uncompensated losses for damage to tangible assets or inventory sec_104 of the act authorizes fema to pay compensation_for specified uncompensated financial losses for a premium for flood insurance that is required to be paid on or before date if as a result of the cerro grande fire a person that was not required to purchase flood insurance before the cerro grande fire is required to purchase flood insurance the policy guidelines of the office of cerro grande claims for payment of flood insurance premiums provide that the office will reimburse any flood insurance premium due and payable on or before date for any property owner concerned about being at risk as a result of the cerro grande fire whether or not flood insurance purchase has been required by a lender or other authority the payment will not be made if the claimant either had flood insurance before the fire or was required to have flood insurance but did not implementing regulations at dollar_figure also provide that fema will reimburse claimants for the reasonable costs they incur in copying documentation requested by ocgc fema will also reimburse claimants for the reasonable costs they incur in providing appraisals or other third-party opinions requested by ocgc fema will not reimburse claimants for the cost of appraisals or other third party opinions not requested by ocgc under policies of the office of cerro grande fire claims at a fema will pay some claimant sec_1 of the claim up to dollar_figure in order to cover the claimant’s expenses of preparing the claim the act does not permit payments for certain other types of damages including punitive_damages or interest before settlement an individual seeking compensation under the act for injuries resulting from the cerro grande fire makes a final and conclusive election not to file a claim against the united_states for those injuries under wta-n-109773-01 chapter of title united_states_code commonly known as the federal tort claims act or any other provision of law act sec_104 law and analysis flood insurance sec_61 provides generally that gross_income means all income from whatever source derived in 348_us_426 1955_1_cb_207 the united_states supreme court held that the concept of gross_income encompassed accessions to wealth clearly realized over which taxpayers have complete dominion sec_262 provides that except as otherwise provided for in this chapter no deduction shall be allowed for personal living or family_expenses sec_1_262-1 further provides some examples of personal_living_and_family_expenses such as premiums_paid for life_insurance by the insured cost of insuring a dwelling owned and occupied by the taxpayer as a personal_residence and expenses of maintaining a household in this case homeowners not required to have flood insurance may as a result of the fire believe such insurance is now necessary this need may be attributable to the fire’s destruction of vegetation throughout the area which may have increased the risk of future flooding the reimbursement could be seen as the government’s direct provision of a substitute for the protection previously provided by the now-burned vegetation thus it is a reimbursement for a cost that would not have been incurred were it not for the damage caused by the government’s action or inaction equally it might be seen as a means of restoring the pre-fire value of flood protection afforded by vegetation that was destroyed by the cerro grande fire viewed in this light the insurance premiums resemble replacement_property and the reimbursements resemble additional compensation_for the damaged property regardless of the view adopted we believe that under the unique circumstances in which this reimbursement is paid the government’s reimbursements of flood insurance premiums need not be treated as gain payments for claim expenses under implementing regulations fema has undertaken to bear the cost through reimbursement of any documentation specifically required of claimants by fema fema has also made clear that it will not reimburse claimants for any expenses_incurred that were not specifically requested by ocgc in addition under policies of wta-n-109773-01 the office of cerro grande fire claims fema will pay some claimant sec_1 of the claim up to dollar_figure in order to cover the claimant’s expenses of preparing the claim these payments may appropriately be treated as additional_amounts received on account of the claim in order to receive those amounts the claimant may be put to some specific expense such as for documentation required by fema or such as payments that can be substantiated as being for expenses of preparing the claim including for example fees to third parties for their expertise in the case of cerro grande act payments it therefore seems that such costs of claimants may be treated as an adjustment to the total amount they receive in order to arrive at the amount_realized for purposes of determining gain on the destruction of property to which the payment may relate since gain if any resulting from converting the property into the payment from fema is determined in the same manner as if the property had been sold offsetting the expenses of making the claim against the claim proceeds may be viewed as similar to a selling expense that would be offset against proceeds if the property had been sold instead of being damaged or destroyed accordingly under the specific facts presented by the cerro grande act while the reimbursements of claim expenses constitute an additional_amount received the service should permit payments that can be substantiated as being for expenses of preparing the claim to be treated also as reducing the total amount received in determining the amount_realized for purposes of determining any gain on damaged or destroyed property payment for contents not located in the residence sec_1033 provides special rules for principal residences and personal_property destroyed as a result of a presidentially_declared_disaster sec_1033 provides for the nonrecognition of gain by reason of receipt of insurance proceeds for unscheduled personal_property which was part of the contents of a taxpayer’s principal_residence other personal_property of a taxpayer ie property not located in the principal_residence which might be involuntarily converted by the same disaster is not specifically mentioned in the statute although a literal reading of the statute might lead to the conclusion that insurance proceeds for such personal_property is not subject_to the gain exclusion we believe congress did not intend to exclude any personal_property customarily insured as unscheduled personal_property on a homeowner’s or renter’s policy merely because it was not physically located in the residence when it was destroyed sec_1033 was added to the omnibus_budget_reconciliation_act_of_1993 pub_l_no just prior to the bill’s finalization by the conference committee this provision was first introduced in as part of h_r which was vetoed by the president on other grounds it was also introduced in as s the provision contained in these earlier bills was incorporated into pub_l_no with virtually wta-n-109773-01 no changes in describing the earlier senate version of the provision senator feinstein stated t his legislation would exclude capital_gains on any unscheduled personal_property insurance proceeds rarely if ever reimburse a taxpayer fully for their loss and this would minimize the recordkeeping involved in listing losses of all personal_property and the replacement cost of normal household property cong rec date senator feinstein’s remarks suggest that congress was concerned with allowing taxpayers to replace normal household property with a minimum of record keeping and without having to report capital_gains when they are usually not reimbursed fully for their losses many individuals have normal household property which they do not routinely keep in their homes for example some individuals may store their golf clubs or baby strollers in the trunks of their cars additionally some individuals may keep radios or exercise equipment at their offices if a homeowner’s or renter’s policy covers such items when they are not physically located in the principal_residence and they are destroyed in a presidentially_declared_disaster then a taxpayer should not be denied the gain exclusion of sec_1033 simply because an item was in the trunk of a car or on the desk at work instead of in the basement or attic of his or her principal_residence payments for destroyed inventory sec_61 of the internal_revenue_code provides generally that gross_income means all income from whatever source derived however with regard to manufacturing merchandising or mining businesses the term gross_income means the total sales less cost_of_goods_sold plus any income from investments and from incidental or outside operations or sources see sec_1_61-3 a taxpayer determines its costs of goods sold during a year by subtracting inventory on hand at the end of the year from the sum of the inventory on hand at the beginning of the year and the cost of purchases see 88_tc_1500 in footnote of our memorandum in wta-n-130562-00 dated date we indicated that sec_1033 is not available for deferring gain recognized on involuntary_conversions of inventory we have reconsidered this issue and under these circumstances now believe the better technical view to be that a taxpayer who receives insurance or other proceeds for involuntarily converted inventory may elect to defer recognition of any resulting gain as provided in sec_1033 if however gain is recognized it will result in ordinary_income rather than capital_gain because sec_1221 explicitly excludes inventory from the definition of capital_asset nor would the gain qualify as wta-n-109773-01 sec_1231 gain treated as capital_gain because sec_1231 excludes inventory from the type of property that gives rise to sec_1231 gain accordingly the determination of whether a taxpayer recognizes gain due to the receipt of insurance proceeds or fema payments under the act connected with destroyed inventory depends both upon whether the payments exceed the basis of the inventory and whether the taxpayer elects to defer gain under sec_1033 we hope this memorandum is helpful if you have any further questions please contact george baker at
